MEMORANDUM OPINION
GUITTARD, Justice.
We heard an application for habeas corpus in the above matter on February 12, 1975, and on February 20 we delivered our opinion stating that because of the lack of any record of the testimony at the contempt hearing, our consideration of the matter would be suspended so that a record could be made in the trial court of the evidence bearing on relator’s contention that he was unable to purge himself of contempt. See Ex parte Thompson, 520 S.W.2d 955 (Tex.Civ.App., Dallas 1975, no writ). No further record has been filed in this court, and we are advised that no proceedings to obtain such a record have been undertaken. In view of the lapse of time and the absence of any further proceedings in the trial court, relator’s application for habeas corpus is granted without prejudice to any further motion for contempt. We presume that any additional testimony in this matter will be properly recorded by the official reporter.